EXAMINER’S COMMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
In applicant’s remarks filed on 4/2/2021, claims 7, 19, and 26 were/remain cancelled; claims 1, 5, 9, 13, 15, 17, 20-24 were amended; no new claims were added. As a result, claims 1-6, 8-18, 20-25 are pending, in which claims 1, 13, and 25 are in independent form.
Terminal Disclaimer filed on 4/2/2021 obviates Previous Double Patenting Rejection to claims 1-25. The examiner acknowledges errors in applying judicially created doctrine of non-statutory obviousness-type double patenting and it should have been plain non-statutory obviousness-type double patenting. The examiner thanks resolving the issue by filing terminal disclaimer.
Amendment of claim 9 obviates objection to claim 9.
Amendment to claim 13 obviates previous claim rejection to claim 13 under USC 112(b).
The examiner noted claim 25 was not amended as intended (incorporating limitations of 7 and/or 19 into independent claim 25 as mentioned on page 9 of Remarks provided in 4/2/2021, the examiner went ahead with amending claim 25 to include limitations of claims 7 and/or 19.
Terminal Disclaimer
The terminal disclaimer filed on 4/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 25 as follows:
25. 	(Amended) A method of sharing content in a personal cloud system comprising a first electronic device, a second electronic device, and a personal cloud device, the method comprising:
	connecting between the first electronic device, the second electronic device, and the personal cloud device;
	if a new first content is added to a set first folder of the first electronic device, determining an upload condition of the first electronic device through the first electronic device;
	if the upload condition satisfies a set condition, transmitting the first content from the first electronic device to the personal cloud device;
	storing the first content in the personal cloud device and updating information of a DataBase (DB);
	determining update information of the DB of the personal cloud device through the second electronic device to download the first content from the personal cloud device by:
	determining a download condition of the second electronic device; and 
	if the download condition of the second electronic device satisfies a set condition, periodically requesting the update information of a DataBase (DB) from the personal cloud device, wherein the DB is configured to manage contents of the personal cloud device, and wherein the requesting further comprising requesting the update information based on content information and a time stamp that are recorded in the DB of the personal cloud device and that are lastly downloaded by the second electronic device; and
		storing the first content in a set second folder of the second electronic device.
Allowable Subject Matter
Claims 1-6, 8-18, 20-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: As to claims 1, 13, and 25, although the prior arts of record (Bosan (EP 2224685 A1), Windbush, III (US PG-Pub. 2011/0151837 A1) hereinafter Windbush) teach the following - Bosan discloses automatic content sharing between registered mobile wireless clients and a wireless server using a sync engine of the server to automatically copy information to each of mobile wireless clients authorized to access the information, the information being automatically transferred upon the allocation of the information to a shared folder controlled by a database, the shared folder being restricted by its type of content and by the identification of entities that are allowed to access the content; Windbush discloses a mobile communication terminal communicating with a central node to provide automatically synchronization of user ,
prior arts of record and further search does not explicitly teach “determining a download condition of the electronic device; and if the download condition of the electronic device satisfies a set condition; periodically requesting update information of a DataBase (DB) from the personal cloud device, wherein the DB is configured to manage contents of the personal cloud device, and wherein the requesting further comprising requesting the update information based on content information and a time stamp that are recorded in the DB of the personal cloud device and that are lastly downloaded by the electronic device” in claim 1, in view of all other limitations of claim 1, “determine a download condition of the electronic device, and periodically request update information of a DataBase (DB) from the personal cloud device if the download condition of the electronic device satisfies a set condition, wherein the DB is configured to manage contents of the personal cloud device, and wherein the processor configured to request the update information based on content information and a time stamp that are recorded in the DB of the personal cloud device and that are lastly downloaded by the electronic device” in claim 13, in view of all other limitations of claim 13,  and “determining a download condition of the second electronic device; and if the download condition of the second electronic device satisfies a set condition, periodically 
Prior art by Roberts et al. (US 2012/0304233 A1) hereinafter Roberts discloses one computing device located within a local media content network and configured to 1) generate a media index of local media content stored by one or more media content access devices located within the local media content network and cloud media content stored by one or more cloud computing devices located within a cloud media content service network and 2) manage the local media content and the cloud media content based on the media index and on a predefined media management heuristic. 
However Roberts does not explicitly teach the limitation “wherein the processor configured to request the update information based on content information and a time stamp that are recorded in the DB of the personal cloud device and that are lastly downloaded by the electronic device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497